DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 12/14/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 12/14/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections. Therefore, the rejection of claims 1, 2 and 5 has been withdrawn. Claims 3, 4 and 6-20 have been canceled.

Allowable Subject Matter
Claims 1, 2, 5 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the light source emits the light and the conveying unit conveys the first document to the reading position, regardless of a detection result of the detector in a case where a predetermined amount of time has elapsed from when the light source stops emitting the light.
It follows that claims 2, 5 and 21 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 22, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the one or more processors is configured to activate the sensor by activating the power source circuit and the conveying unit conveys the first document to the reading position regardless of a detection result of the detector in a case where a predetermined amount of time has elapsed from when the one or more processors stops supply of power to the sensor.”
It follows that claims 23-26 are then inherently allowable for depending on allowable base claim 22.
Referring to claim 27, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the driving circuit starts outputting the clock signal and the conveying unit conveys the first document to the reading position regardless of a detection result of the detector in a case where a predetermined amount of time has elapsed from when the driving circuit stops outputting the clock signal.”
It follows that claims 28-31 are then inherently allowable for depending on allowable base claim 27.
Referring to claim 32, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the one or more processors configured to start operating of the converter and the conveying unit conveys the first document to the reading position regardless of a detection result of the detector in a case where a predetermined amount of time has elapsed from when the one or more processors stops the operating of the converter.”
It follows that claims 33-34 are then inherently allowable for depending on allowable base claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675